DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/07/2020 has been entered. Claims 1-11 have been amended. No Claim has been canceled in this response. No New Claim has been added in this response. Claims 1-11 are still pending in this application, with claims 1,2,8 and 10 being independent.

Response to Arguments
Based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg.50 (7 January 2019), the rejection under 35 U.S.C. §101 is withdrawn.

1.	Applicant's arguments filed on 12/07/2020 on page 15
of applicant's remark regarding Claims 1,2,8 and 10, the applicant argues that Hoglund doesn’t teach limiting the number of connected terminals to the base station by 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Hoglund discloses adjustments of the power threshold automatically or manually to achieve required data throughput by observing it and comparing it to the required level. Hoglund’s invention allows the power threshold value be reduced to achieve a required quality level of the link which in turn tries to approach the target value of the quality such as data throughput (i.e. second communication quality indicator (Hoglund Para[0015-16]). The applicant here also fails to provide specific information on the quality indicators in the independent claims. Thus, the applicant here fails to patentably distinguish the quality indicator in the claimed invention from the quality indicator used by Hoglund. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 3-7,9 and 11 are rejected based upon same motivation and rationale used for claim 2.
	


2.	Applicant's arguments filed on 12/07/2020 on pages 18 and 20 of applicant's remark regarding Claims 4,5,7, the applicant argues that Zhu doesn’t teach adjusting the RSSI threshold to have quality indicator approach the target value. The applicant further argues that Zhu doesn’t teach how maintaining the CCA threshold is helping communication quality indicator to get closer to the target value and adjustment of the CCA threshold is not relevant to the applicant’s invention.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Zhu discloses a method where CCA threshold is used to allow or not allow a connection/transmission to keep the interference low which in turn helps maintain the link quality. By adjusting the threshold and keeping it in the desired range, it allows the ongoing connections to maintain the link quality such as throughput or PER (packet error rate). The PER of the link (i.e. quality indicator) is observed and used to keep the PER within acceptable level by adjusting CCA threshold. The increasing of CCA threshold helps lower the PER which in turn helps higher data rate (Zhu Para[0030,0043-44, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
     Claim 9 is rejected based upon claim dependency to claim 8.
Claim 11 is rejected based upon claim dependency to claim 10.



Claim 8 recites the limitation "the terminal device" in line 4. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 10 recites the limitation "the terminal device" in line 6. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al. (US 2004/0152422 A1, hereinafter referred to as “Hoglund”) in view of OH et al. (US 2016/0227591 A1, hereinafter referred to as “OH”).

Regarding claims 1 and 10, Hoglund discloses a base station device (Hoglund Fig.1 Ref:3 The network device (i.e. base station)) wirelessly connectible to a plurality of terminal devices in a wireless communication environment (Hoglund Fig.1 Ref:4 The user equipment (i.e. terminal device). The multiple mobile devices are in the network), comprising: a received power determination part (Hoglund Fig.4 Ref:8 Para[0096] The unit 8 (i.e. power determination part));
a threshold determination part (Hoglund Fig.4 Ref:7 Para[0096] The unit 7 (i.e. threshold determination part) for determining a power threshold) configured to determine a threshold (Hoglund Fig.4 Para[0096] The unit 7 with the help of autotuning unit 11 determines a threshold for new user admission) regarding whether to permit a wireless connection with the terminal device in association with a first communication quality indicator relating to the received power of the terminal device (Hoglund Fig.4 Ref:13 Para[0015,0100] The initial threshold value is set according to required quality criteria (i.e. first communication quality indicator). The adjustment circuit adjusts the admission threshold using an actual and required quality of the link), and wherein the threshold determination part changes the threshold  by increasing or (Hoglund Para[0100] The threshold value is increased or decreased) such that a measured value of a second communication quality approaches a target value of the second communication quality indicator (Hoglund Para[0015-16] The invention allows the power threshold value be reduced to achieve a required quality level of the link which in turn tries to approach the target value of the quality such as data throughput (i.e. second communication quality indicator).
Hoglund does not explicitly disclose determine received power of a connection request signal from the terminal device among the plurality of terminal devices; and wherein the wireless connection is not permitted to the terminal device when the received power is lower than the threshold.
However, OH from the same field of invention discloses determine received power of a connection request signal from the terminal device among the plurality of terminal devices (OH Fig.4 Ref:S420 Para[0047] The access point measures the signal strength of received signal from the terminal); and wherein the wireless connection is not permitted to the terminal device when the received power is lower than the threshold (OH Fig.4 Ref:S430,S450 Para[0047] The access point denies connection to the terminal when the received signal strength is lower than threshold).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hoglund to have the feature of “determine received power of a connection request signal from the terminal device among the plurality of terminal devices; and wherein the wireless connection is not permitted to the terminal device when the received power is lower than the threshold” as taught by OH. The suggestion/motivation would have been to provide signal strength based connection to the terminals (OH Para[0011]).

Regarding claims 2 and 8, Hoglund discloses a base station (Hoglund Fig.1 Ref:3 The network device (i.e. base station)) that is wirelessly connectible to a plurality of terminal devices in a wireless communication environment and a threshold determination device (Hoglund Para[0050] The admission control functionality can be implemented in any device including base station) adapted to a base station device comprising a threshold determination part (Hoglund Fig.4 Ref:7 Para[0096] The unit 7 (i.e. threshold determination part) for determining a power threshold) configured to determine a threshold (Hoglund Fig.4 Para[0096] The unit 7 with the help of autotuning unit 11 determines a threshold for new user admission) regarding whether to permit the terminal device to be connected to the base station device in association with a first communication quality indicator relating to the received power of the terminal device (Hoglund Fig.4 Ref:13 Para[0015,0100] The initial threshold value is set according to required quality criteria (i.e. first communication quality indicator). The adjustment circuit adjusts the admission threshold using an actual and required quality of the link), wherein the threshold determination part changes the threshold by increasing or decreasing the threshold (Hoglund Para[0100] The threshold value is increased or decreased) such that a measured value of a second communication quality approaches a target value of the second communication quality indicator (Hoglund Para[0015-16] The invention allows the power threshold value be reduced to achieve a required quality level of the link which in turn tries to approach the target value of the quality such as data throughput (i.e. second communication quality indicator).
Hoglund does not explicitly disclose the base station measures received power of a connection request signal from a terminal device among the plurality of terminal devices; and wherein the base station device does not permit the terminal device to be connected thereto when the received power is lower than the threshold.
However, OH from the same field of invention discloses the base station measures received power of a connection request signal from a terminal device among the plurality of terminal devices (OH Fig.4 Ref:S420 Para[0047] The access point (i.e. base station) measures the signal strength of received signal from the terminal); and wherein the base station device does not permit the terminal device to be connected thereto when the received power is lower than the threshold (OH Fig.4 Ref:S430,S450 Para[0047] The access point denies connection to the terminal when the received signal strength is lower than threshold).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Hoglund to have the feature of “the base station measures received power of a connection request signal from a terminal device among the plurality of terminal devices; and wherein the base station device does not permit the terminal device to be connected thereto when the received power is lower than the threshold” as taught by OH. The suggestion/motivation would have been to provide signal strength based connection to the terminals (OH Para[0011]).

Regarding claims 3,9 and 11, Hoglund in view of OH discloses the method and the base station device as explained above for Claim 2. Hoglund further discloses wherein the second communication quality indicator represents a user throughput of the terminal device or a terminal connection count representing a number of terminal devices actually connected to the base station device (Hoglund Fig.6,7 Para[0016] The data throughput is used as a quality indicator for threshold adjustment).
Regarding claim 6, Hoglund in view of OH discloses the method and the base station device as explained above for Claim 2. Hoglund further discloses wherein the threshold (Hoglund Para[0020-21,0103] The default threshold value (i.e. minimum threshold) is set for default conditions which are ordinary conditions (i.e. environment)).



Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of OH and further in view of Zhu et al. (US 2008/0008133 A1, hereinafter “Zhu”).

Regarding claim 4, Hoglund in view of OH discloses the method and the base station device as explained above for Claim 2. Hoglund in view of OH does not disclose wherein the threshold determination part increases the threshold when the measured value of the second communication quality indicator is lower than the target value of the second communication quality indicator.


However, Zhu from the same field of invention discloses wherein the threshold determination part (Zhu Fig.1 Ref:112 The dynamic adjustment module) increases the threshold when the measured value of the communication quality indicator is lower than the target value of the communication quality indicator (Zhu Fig.3 Ref:308 Para[0030] The dynamic adjustment module increases the CCA threshold when the measured PER (i.e. measured value) is less/lower than lower bound (i.e. target value) of the target range).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hoglund and OH to have the feature of “wherein the threshold determination part increases the threshold when the measured value of the second communication quality indicator is lower than the target value of the second communication quality indicator” as taught by Zhu. The suggestion/motivation would have been to efficiently by avoiding interference and maintain packet error rate (Zhu Para[0030]).



Regarding claim 5, Hoglund in view of OH discloses the method and the base station device as explained above for Claim 2. Hoglund in view of OH does not disclose wherein the threshold determination part decreases the threshold when the measured value of the second communication quality indicator is higher than the target value of the second communication quality indicator.
However, Zhu from the same field of invention discloses wherein the threshold determination part (Zhu Fig.1 Ref:112 The dynamic adjustment module) decreases the threshold when the measured value of the communication quality indicator is higher than the target value of the communication quality indicator (Zhu Fig.3 Ref:306 Para[0030] The dynamic adjustment module decreases the CCA threshold when the measured PER (i.e. measured value) is greater/higher than lower bound (i.e. target value) of the target range).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hoglund and OH to have the feature of “wherein the threshold determination part decreases the threshold when the measured value of the Zhu. The suggestion/motivation would have been efficiently by avoiding interference and maintain packet error rate (Zhu Para[0030]).

Regarding claim 7, Hoglund in view of OH discloses the method and the base station device as explained above for Claim 2. Hoglund in view of OH does not disclose wherein the threshold determination part determines the threshold to be maintained within a predetermined variation such that the measured value of the second communication quality indicator approximates the target value of the second communication quality indicator.
However, Zhu from the same field of invention discloses wherein the threshold determination part (Zhu Fig.1 Ref:112 The dynamic adjustment module) determines the threshold to be maintained within a predetermined variation such that the measured value of the second communication quality indicator approximates the target value of the second communication quality indicator (Zhu Para[0043-44] The CCA threshold is maintained between CCAmin and CCAmax (i.e. range). Para[0046] The PER of the link (i.e. quality indicator) is observed and used to keep the PER within acceptable level by adjusting CCA threshold).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hoglund and OH to have the feature of “wherein the threshold determination part determines the threshold to be maintained within a predetermined variation such that the measured value of the second communication quality indicator approximates the target value of the second communication quality indicator” as taught by Zhu. The suggestion/motivation would have been The suggestion/motivation would have been efficiently by avoiding interference and maintain packet error rate (Zhu Para[0030]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).



The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 8369794 to Bharghavan (Columnd:8 Lines:1-67).
2.	U.S. Patent Application Publication No. 2017/0013496 to Gupta (Fig.3 and associated paragraphs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415